

116 HR 5036 IH: Put Patients First Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5036IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Pappas (for himself, Ms. Lee of California, Mrs. Hayes, Ms. Norton, Mr. Casten of Illinois, Mr. Nadler, Mr. Thompson of Mississippi, Ms. Moore, Mr. Rush, Mr. Johnson of Georgia, Mr. Doggett, Mr. Cisneros, Mr. Welch, Ms. Tlaib, Ms. Shalala, Ms. Blunt Rochester, Mr. Espaillat, Ms. Escobar, Mr. Cohen, Ms. Speier, Ms. Pressley, Ms. Judy Chu of California, Mr. Pocan, Ms. Haaland, Mr. Smith of Washington, Ms. DeLauro, Mr. DeFazio, Mr. Blumenauer, Mr. Khanna, Ms. DeGette, Mr. Ryan, Ms. Meng, Ms. Sánchez, Ms. DelBene, Ms. Schakowsky, Mr. Carson of Indiana, Mr. Hastings, Mrs. Lee of Nevada, Mrs. Fletcher, Mr. Michael F. Doyle of Pennsylvania, Mr. Serrano, Mr. Cárdenas, Mrs. Napolitano, Mr. Engel, Mr. Soto, Ms. Bonamici, Mr. Trone, Mr. Sires, Ms. Roybal-Allard, Mr. Gomez, Mrs. Davis of California, Mr. Cooper, Mr. Kennedy, Mr. Foster, Ms. Schrier, Ms. Mucarsel-Powell, Ms. Frankel, Mr. DeSaulnier, Mrs. Lawrence, Miss Rice of New York, Mr. García of Illinois, Mr. Sherman, Ms. Bass, Mr. Payne, Ms. Velázquez, Mr. Takano, Ms. Kuster of New Hampshire, Mr. Schiff, Mr. Moulton, Mr. Sean Patrick Maloney of New York, Mrs. Carolyn B. Maloney of New York, Mr. Brendan F. Boyle of Pennsylvania, Mr. Larsen of Washington, Mrs. Demings, Ms. Sherrill, Ms. Wasserman Schultz, Ms. Jayapal, Ms. Brownley of California, Mrs. Lowey, Ms. Wexton, Mr. Quigley, Mr. Loebsack, Mr. Keating, Ms. Plaskett, Mr. Cicilline, Ms. McCollum, Ms. Kelly of Illinois, Mr. Gallego, Mr. Higgins of New York, Mr. Grijalva, Mr. Levin of Michigan, Mr. Raskin, Mrs. Watson Coleman, Ms. Jackson Lee, Mr. Crist, Mr. McNerney, Mrs. Trahan, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Health and Human Services from taking any action to implement,
			 enforce, or otherwise give effect to the final rule, entitled Protecting Statutory Conscience Rights in Health Care; Delegations of Authority.
	
 1.Short titleThis Act may be cited as the Put Patients First Act. 2.Prohibiting implementation of final ruleNotwithstanding any other provision of law, the Secretary of Health and Human Services may not take any action to implement, enforce, or otherwise give effect to the final rule, entitled “Protecting Statutory Conscience Rights in Health Care; Delegations of Authority” (84 Fed. Reg. 23170–23272, May 21, 2019).
		